DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-34 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16
It is unclear whether “removed gas” (twice) is gas that is separated from the first line, or whether it is some other gas.
The phrase “an outlet opening for removed gas opening” is unclear in its meaning.
Claim 24
The phrase “can be separated” is unclear in its meaning.  It is unclear whether any of a drying device, a membrane contactor, or a drying means are being positively recited.  The subject matter of claim 24 is defined by an intended result (separation) to 
The phrase “a drying device or a membrane contactor and/or by a drying means” is unclear as to what structure is being claimed.  For example, it is unclear whether each of a drying device, a membrane contactor, and a drying means are being positively recited.
Claim 26
The phrase “the device for supplying the liquid and/or gas sample” lacks proper antecedent basis.
Claim 27
The phrase “the upper end of the intermediate space” lacks proper antecedent basis.
Claim 29
The phrase “the structural elements” lacks proper antecedent basis.
The phrases “the hood element and/or the structural elements” and “an outer and an inner wall of the hood element and/or of the respective structural element” are unclear.  For example, it is unclear whether the outer and an inner walls belong to the hood element or to the structural elements.
Claim 32
The phrase “the lower end of the duct-shaped intermediate space” lacks proper antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collin (US 5,546,435).
Claims 16 and 26
Collin (cited via IDS) teaches a first line (14), a first detector (24; col. 3, lines 25-27), a second line (27), and a second detector (28).  A separation device (22) separates gas from the first line.  Separated gas goes into the second line.  Collin also teaches a device (3, 5, 7) that is configured for expelling fission products.  
Claim 25
Collin teaches filling materials (26) arranged in the separation device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-18, 23-24, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Collin (US 5,546,435) as applied to claims 16 and 26 above, and further in view of Seli (US 4,696,788).
Claim 17
Collin appears to disclose a sampling point (e.g., horizontal line between numerals 13 and 23) for a water sample.  Nevertheless, Seli (cited via IDS) shows that it is well known in the art to provide an arrangement (78) to obtain a sample.  Modification of Collin to have included a sampling arrangement to conventionally obtain a sample, as suggested by Seli, would have been obvious to one of ordinary skill in the art. 
Claim 18
Seli shows that it is well known in the art to have a separation device (34, 36) arranged downstream of a first detector (80) in a water circuit (12).  Modification of Collin to have located a detector upstream of the separation, to have obtained an accurate measurement before separation, as suggested by Seli, would have been obvious to one of ordinary skill in the art.
Claim 23
It is conventional in the art to shield a radiation detector against unwanted ambient radiation in order to obtain a more accurate measurement.  Modification of Collin to have employed an ambient radiation shield to enhance measurement accuracy would have been obvious to one of ordinary skill in the art.
Claim 24
Seli shows that it is well known in the art to employ a drying device (84) to eliminate condensable vapors in a gas sample line.  Modification of Collin to have 
Claim 27-34
Seli shows a conventional device for expelling fission products.  The device is lowerable in a storage pool (col. 2, lines 61-62).  The device has a duct-shaped intermediate space (35; Figure 1) into which a fuel rod is introduced.  The top of the space is covered by a hood (58; col. 3, line 40) so that a gas cushion is formed underneath (Figure 1).  The space is formed by several stacked structural members (35, 32, 58) fastened to one another on a work support (24) (Figure 1).  The structural elements (35) are double-walled (Figure 1).  Water between the outer and inner walls of the structural elements constitutes insulation material.  The hood element (58) is associated with a drive unit (64; col. 4, lines 43-50).  The device uses a heater (e.g., col. 1, lines 25-28; col. 3, lines 62-64).  The temperature is sensed (68) (e.g., col. 1, lines 54-55; col. 2, lines 29-32; col. 3, line 55; col. 4, lines 8-10 and 43-46; col. 5, lines 16-20.  
The skilled artisans would recognize that Collin’s manner of measuring radiation from fission products can be used with other types of structure which provide the fission products.  Thus, modification of Collin to have included a conventional device for expelling fission products, as suggested by Seli, would have been obvious to one of ordinary skill in the art.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Collin (US 5,546,435) as applied to claim 16 above, and further in view of Knecht (US 2002/0075984) and Seli (US 4,696,788).


Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
a temperature sensor (claim 33).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the 

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes unclear language like “removed gas”, which was discussed above.  Furthermore, the Abstract conflicts with the claims.  For example, claim 16 indicates that the removed gas is supplied to the second detector, but the Abstract indicates that the removed gas is supplied to the first detector.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Application status information may be obtained from the Patent Application 


Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646